Per Curiam.
— This is an action wherein the plaintiff, Mottinger, seeks recovery of damages which he claims resulted to him from the defendant’s allowing sheep to graze upon lands owned and held by him under lease, and thereby injuring the pasturage thereof. Trial before the court without a jury resulted in findings and judgment in favor of plaintiff, awarding him damages in the sum of $75, from which the defendant has appealed.
There are no questions involved in this controversy other than of fact, which the trial court was called upon to determine from oral testimony, much of which was in sharp con*50flict. A review of the evidence convinces us that we would not be warranted in holding that it preponderates against the court’s conclusion. We do not feel called upon to discuss it in detail.
The judgment is affirmed.